MEMORANDUM **
Federal prisoner David C. Wamhoff appeals pro se from the district court’s order dismissing his motion under 28 U.S.C. § 2255 as untimely. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253. We review de novo, United States v. LaFromboise, 427 F.3d 680, 683 (9th Cir.2005), and we affirm.
*622Conceding that he did not timely file his § 2255 motion, Wamhoff contends that the one-year limitation period that applies to such motions is unconstitutional. This contention is foreclosed. See Green v. White, 223 F.3d 1001, 1003-04 (9th Cir.2000). Furthermore, because Wamhoff has made no argument for tolling, we conclude that the district court properly dismissed his § 2255 motion as untimely.
We construe Wamhoffs briefing of uncertified issues as a motion to expand the certificate of appealability. See 9th Cir. R. 22-l(e). So construed, we deny the motion. See Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.